Case 2:20-mc-00044-JFW-KS Document 12 Filed 04/17/20 Page 1 of 4 Page ID #:138




 1 ROCHE CYRULNIK FREEDMAN LLP
   KATHERINE ESKOVITZ (SBN 255105)
 2 158 26th Street, Suite 175
   Santa Monica, CA 90403
 3 Telephone: (929) 457-0050
   keskovitz@rcfllp.com
 4
   VELVEL (DEVIN) FREEDMAN (Fla. Bar. No. 99762)
 5 200 S. Biscayne Blvd, Suite 5500
   Miami, FL 33131
 6 Telephone: (305) 357-3861
   vel@rcfllp.com
 7
   Attorneys for IRA KLEIMAN, as Personal
 8 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
 9
10

11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13                                    WESTERN DIVISION
14
15 IN RE SUBPOENA TO M.L.                       Misc. Case No. 2:20-MC-44
                                            )
16 IRA KLEIMAN, as the personal                 Underlying Litigation:
   representative of the Estate of David        Case No. 9:18-cv-80176-BB
17 Kleiman, and W&K Info Defense                United States District Court
   Research, LLC,                               Southern District of Florida
18
                  Plaintiffs,                   PLAINTIFFS’ APPLICATION FOR
19                                              LEAVE TO FILE UNDER SEAL
          v.
20                                              [LOCAL CIVIL RULE 79-5.2.2(a)]
   CRAIG WRIGHT,
21
                  Defendant.
22
23
24
25
26
27
28

     APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-mc-00044-JFW-KS Document 12 Filed 04/17/20 Page 2 of 4 Page ID #:139




 1              Pursuant to the Court’s order dated April 16, 2020 (Dkt. 9), Ira Kleiman, as personal
 2 representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC
 3 (collectively, “Plaintiffs”) respectfully submit this Application for Leave to File Under Seal (the
 4 “Application”).
 5              Plaintiffs previously filed an Application for Leave to File Case Under Seal on April 15,
 6 2020 (the “Initial Application”). (See Dkt. 1.) The following day, this Court ruled on the Initial
 7 Application. In particular, the Court ruled as follows:
 8              [T]he Application to Seal is provisionally DENIED unless within three (3) Court
                days of the date of this order, Plaintiffs either: (1) resubmit the Application with
 9              appropriately redacted versions of the Joint Stipulation and Exhibits, 3, 4, and 5;
                or (2) shows good cause, in writing, why the entirety of the Joint Stipulation and
10              each of the individual Exhibits accompanying Plaintiff’s Motion to Compel
                should be filed under seal.
11
12 (Dkt. 9, at 5 (emphases removed).)
13              On review of the Court’s order and the relevant authorities, Plaintiffs will be
14 “resubmit[ing] the Application with appropriately redacted versions of the Joint Stipulation and
15 Exhibits 3, 4, and 5.” Accordingly, Plaintiffs have attached to their Application (1) a redacted
16 version of the Initial Application (and its supporting filings); (2) a redacted version of the Joint
17 Stipulation (and its supporting filings), and (3) redacted versions of Exhibits 3, 4, and 5.
18              Plaintiffs’ proposed redactions to the Joint Stipulation (and its supporting filings) and
19 Exhibits 3, 4, and 5 are consistent with those the Court authorized. In particular, the Court held
20 that Plaintiffs had “shown good cause” to redact “facts presented regarding risks to the safety of
21 the witness” and “personally identifying information about the witness.” (Id.) Plaintiffs’
22 proposed redactions fall within these categories.1
23              To further protect the witness’s privacy, Plaintiffs also respectfully request that the
24 Court seal the Initial Application (Dkt. 1), in addition to the Declaration of Velvel (Devin)
25 Freedman in Support of the Initial Application (Dkt. 1-1), and the Proposed Order Granting the
26 Initial Application (Dkt. 1-2). See Nicolosi Distributing, Inc. v. Finishmaster, Inc., No. 18-cv-
27
     1
         Specifically, Plaintiffs only redacted information identifying the witness, the witness’s address, and the witness’s
28 appearance, and information that bears on the witness’s safety.
                                                           -1-
   APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-mc-00044-JFW-KS Document 12 Filed 04/17/20 Page 3 of 4 Page ID #:140




 1 03587, 2018 WL 3932554, at *4 (N.D. Cal. Aug. 18, 2018) (sealing previously-filed
 2 documents).
 3         Finally, to further protect the witness’s privacy, Plaintiffs respectfully request that the
 4 name of this action be changed to “In re Subpoena to M.L.”
 5         For the foregoing reasons, Plaintiffs respectfully request that the Court seal the
 6 documents referenced herein to the extent provided by Plaintiffs’ proposed redactions.
 7
                                                      Respectfully submitted,
 8
     Dated: April 17, 2020                            /s/ Katherine Eskovitz
 9                                                    Katherine Eskovitz (SBN 255105)
                                                      ROCHE CYRULNIK FREEDMAN LLP
10                                                    158 26th Street, Suite 175
                                                      Santa Monica, CA 90403
11                                                    Telephone: (929) 457-0050
                                                      keskovitz@rcfllp.com
12
                                                      Velvel (Devin) Freedman
13                                                    Florida Bar No. 99762
                                                      200 S. Biscayne Blvd, Suite 5500
14                                                    Miami, Florida 33131
                                                      Telephone: (305) 357-3861
15                                                    vel@rcfllp.com
                                                      nbermond@rcfllp.com
16
                                                      Counsel to Plaintiff Ira Kleiman as Personal
17                                                    Representative of the Estate of David
                                                      Kleiman and W&K Info Defense Research,
18                                                    LLC
19
20
21
22
23
24
25
26
27
28
                                      -2-
     APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-mc-00044-JFW-KS Document 12 Filed 04/17/20 Page 4 of 4 Page ID #:141




 1                               CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on April 17, 2020, I served the foregoing document to the
 3 witness’s attorneys via email at rbuckner@glaserweil.com and pglaser@glaserweil.com.
 4
 5                                            /s/ Katherine Eskovitz
                                              Katherine Eskovitz
 6
 7
 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -3-
     APPLICATION FOR LEAVE TO FILE UNDER SEAL
